Per Curiam.

Respondent was admitted to the Bar in 1954. In April, 1966 he was indicted in the United States District Court for the Southern District of New York for unlawfully, willfully and knowingly failing to file Federal income tax returns for the years 1959 through 1963 (5 counts). In July, 1967, respondent was convicted upon his plea of guilty to Count No. 4 (which related to 1962), and was given a six months’ sentence, execution of which was suspended. He was placed on probation for one year. Respondent’s gross income for the years 1959, 1960 and 1961 was a little over $15,000 for each of those years. In 1962 and 1963 his gross income was a little over $17,000 for each year.
Respondent’s answer admitted the above facts and alleged various matters in mitigation which claims were carefully *214reviewed by the Referee. The Referee concluded that respondent had established ‘ ‘ nothing in mitigation ’ and the record sustains this conclusion.
Respondent has violated canons 29 and 32 of the Canons of Professional Ethics and, accordingly, is guilty of professional misconduct within the meaning of subdivision 2 of section 90 of the Judiciary Law (Matter of Nutt, 29 A D 2d 301; Matter of Stewart, 22 A D 2d 571; Matter of Landis, 21 A D 2d 488). The motion to confirm the Referee’s report is granted.
While it is true that he never concealed the full amount of his income or his delinquency in filing returns, respondent has demonstrated ‘'an attitude wholly inconsistent with the recognition of proper professional standards, warranting disciplinary action ” (Matter of Stewart, supra, p. 572). He should be suspended from the practice of law for a period of one year.
Eager, J. P., Capozzoli, Tilzer, MoGtvern and McNally, JJ., concur.
Respondent suspended for a period of one year, effective February 7, 1969. -